REVISED SCHEDULE A To the PARTICIPATION AGREEMENT made the 28thday of August, 2007, by and among Allianz Variable Insurance Products Fund of Funds Trust, Allianz Life Insurance Company of North America, and Allianz Life Financial Services, LLC Funds available under the contracts AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Growth Fund AZL Fusion Moderate Fund AZL Balanced Index Strategy Fund AZL Growth Index Strategy Fund AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP Fusion Balanced Fund AZL MVP Fusion Moderate Fund AZL MVP Growth Index Strategy Fund AZL MVP Invesco Equity and Income Fund Separate Accounts Utilizing the Funds Allianz Life Variable Account B Contracts Funded by the Separate Accounts Allianz Life Variable Account B: Allianz Alterity Allianz Connections Allianz Custom Income Allianz Elite Allianz High Five Allianz High Five Bonus Allianz High Five L Allianz Retirement Pro Allianz Rewards Allianz Valuemark II Allianz Valuemark III Allianz Valuemark IV Allianz Valuemark Income Plus Allianz Vision Acknowledged: Allianz Variable Insurance Products Fund Allianz Life Insurance Company of of Funds Trust North America By:/s/ Brian MuenchBy:/s/ Brian Muench Name:Brian J. MuenchName:Brian J. Muench Title:President Title:Vice President, Investments Allianz Life Financial Services, LLC By:/s/ Robert DeChellis Name:Robert DeChellis Title: Chief Executive Officer and President 16 Effective Date:11/1/2011
